Case 1:14-md-02548-VEC Document 459 Filed 11/03/20 Page 1 of 2




                                                                125 Broad Street
     TELEPHONE: 1-212-558-4000
      FACSIMILE: 1-212-558-3588
                                                           New York, New York 10004-2498
                                                                             ______________________
        WWW.SULLCROM.COM
                                                              LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                               BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                     BEIJING • HONG KONG • TOKYO

                                                                         MELBOURNE • SYDNEY




                                                                                 November 3, 2020

Via ECF

Hon. Valerie E. Caproni
United States District Court for the
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


                  Re:        In re Commodity Exchange, Inc., Gold Futures and Options
                             Trading Litigation, No. 14-md-2548 (VEC)

Dear Judge Caproni:

                We write on behalf of The Bank of Nova Scotia, and on behalf of Barclays
Bank PLC, Société Générale, and The London Gold Market Fixing Limited
(“Defendants”), to respectfully request that the Court seal Defendants’ November 3, 2020
letter and the enclosed appendices, which Defendants are submitting pursuant to leave
granted during the October 28, 2020 hearing.

               On January 18, 2017, the Court entered the Stipulation and Protective
Order (Dkt. No. 208) (the “Protective Order”), which states that “[a]ll Confidential or
Highly Confidential Discovery Material filed with the Court, and all portions of
pleadings, motions or other papers filed with the Court that disclose such Confidential or
Highly Confidential Discovery Material, shall be filed under seal with the Clerk of the
Court and kept under seal until further Order of the Court.” The documents described in
and attached to Defendants’ November 3, 2020 letter were designated “Confidential” by
Plaintiffs.

                Paragraph 16 of the Protective Order states that, for documents “subject to
a confidentiality designation” included in or attached to a court filing, the “party
submitting that filing shall serve counsel for the producing Person or other Person
designating the Discovery Material with a copy of the filing at the time the filing under
seal is made.” As set out in the Protective Order, Defendants are serving a copy of the
November 3, 2020 letter and appendices on Plaintiffs, and to the extent Plaintiffs
continue to designate these materials as “Confidential,” will submit a statement to the
Case 1:14-md-02548-VEC Document 459 Filed 11/03/20 Page 2 of 2




 The Honorable Valerie E. Caproni                                                     -2-

Court within ten business days containing any statements from Plaintiffs on why sealing
the redacted material is appropriate.

             For the foregoing reasons, we respectfully request that Defendants’
November 3, 2020 letter and the enclosed appendices be filed under seal.

                                                           Respectfully submitted,



                                                           /s/ Stephen Ehrenberg

                                                           Stephen Ehrenberg



cc: Counsel of Record (via ECF)
